TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00895-CV



                                    In re Natalie N. Fowler


                                        J. O., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
     NO. 296,104-B, THE HONORABLE CHRISTOPHER CORNISH, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of J. O. The subject of this

proceeding is Natalie N. Fowler, appellant’s attorney.

               Appellant filed his notice of appeal on December 5, 2019, and his brief was due

February 5, 2020. On February 4, 2020, we ordered counsel to file appellant’s brief no later than

February 25, 2020. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Natalie N. Fowler shall appear in person

before this Court on Tuesday, March 24, 2020, at 10:30 a.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why she should not be held in contempt and have
sanctions imposed for her failure to obey our February 4, 2020 order. This order to show cause

will be withdrawn and Fowler will be relieved of her obligation to appear before this Court

as ordered above if the Clerk of this Court receives appellant’s brief on or before Friday,

March 20, 2020.

              It is ordered on March 10, 2020.



Before Justices Goodwin, Kelly, and Smith




                                                 2